Name: Commission Regulation (EEC) No 377/80 of 15 February 1980 amending Regulation (EEC) No 2140/79 as regards the application of monetary compensatory amounts in the cereals sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 40/44 Official Journal of the European Communities 16 . 2 . 80 COMMISSION REGULATION (EEC) No 377/80 of IS February 1980 amending Regulation (EEC) No 2140/79 as regards the application of monetary compensatory amounts in the cereals sector less than 85 % by weight. For products with a starch content lower than 85 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : aC = x 1-176 1 000 (C = coefficient ; a = content by weight of starch, expressed as dry matter, per 1 000 kg of the product). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ( ¢), as last amended by Regulation (EEC) No 987/79 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 2140/79 (}), as last amended by Regulation (EEC) No 3 1 8/80 (4) ; Whereas the monetary compensatory amounts appli ­ cable to products falling within tariff subheadings 11.08 A I, 11.08 A III , 11.08 A IV and 11.08 A V have been fixed without any indication of the content by weight of starch ; whereas they also apply, therefore, to a liquid product ; Whereas the monetary compensatory amounts as fixed must apply to products reflecting the usual trade requirements ; whereas it is therefore justified to reduce them in respect of products which do not comply with these requirements ; Whereas the measures provided in this Regulation are in accordance with the opinion of the Management Committee for Cereals , When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch , expressed as dry matter, per 1 000 kg of the product.' 2 . The following footnote (4) is inserted after the product falling within tariff subheading 11.08 A IV : X4 ) The monetary compensatory amount shall apply to the product whose starch content is not less than 78 % by weight. For the product with a starch content lower than 78 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : C = a x 1-282 1 000 HAS ADOPTED THIS REGULATION : (C = coefficient ; a = content by weight of starch , expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch , expressed as dry matter, per 1 000 kg of the product .' 3 . Footnote (3 ) becomes (5 ), footnote (4) becomes (6) and footnote (5 ) becomes (7). Article 1 Part 1 of Annex I to Regulation (EEC) No 2140/79 is hereby amended as follows : 1 . The following footnote (3 ) is inserted after products falling within tariff subheadings 1 1 .08 A I , 1 1 .08 A III and 11.08 A V : '( 3 ) The monetary compensatory amount shall apply to products whose starch content is not Article 2 (') OJ No L 106, 12 . 5 . 1971 , p. 1 . (2 ) OJ No L 123, 19 . 5 . 1979, p. 9 . ( 3) OJ No L 247, 1 . 10 . 1979, p. 1 . (*) OJ No L 36, 1 3 . 2. 1 980, p. 5 . This Regulation shall enter into force on 1 5 March 1980. 16. 2. 80 Official Journal of the European Communities No L 40/45 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 February 1980 . For the Commission Finn GUNDELACH Vice-President